                 Case 3:20-cv-05332-RAJ Document 9 Filed 06/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   ROBERT B TREADWELL,                              Civil No. 3:20-CV-05332-RAJ
 9            Plaintiff,
10
              vs.                                     ORDER
11
     COMMISSIONER OF SOCIAL
12   SECURITY,

13            Defendant.

14            Based on Defendant’s Motion, it is hereby ORDERED that the Answer Due Date

15   shall be amended as follows:
              Defendant shall have up to and including July 13, 2020, to file an Answer to
16
     Plaintiff’s Complaint, including the certified administrative record. If the Commissioner
17
     is unable to file the certified administrative record on or before that date, Defendant shall
18   file another motion for extension.

19            DATED this 17th day of June, 2020.

20

21

22
                                                       A
                                                       The Honorable Richard A. Jones
                                                       United States District Judge
23


     Page 1         ORDER - [3:20-CV-05332-RAJ]
